Citation Nr: 1000461	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to death benefits based on the death of the 
Veteran's child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.  He died in December 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 decisional letter of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In May 2007 evidence pertinent to the matter on appeal was 
received by the Board.  The appellant has waived initial RO 
consideration of this evidence.

A September 2007 rating decision denied the appellant's claim 
of entitlement to service connection for chronic lymphocytic 
leukemia (CLL), for purposes of entitlement to retroactive 
benefits.  The appellant has not expressed disagreement with 
the September 2007 RO decision.


FINDING OF FACT

The Veteran's son, B.B., was born in August 1975 and died in 
September 1980.  The cause of death was cited (on a 
Clinician's Report of Death) as cardiac arrest 
(intraoperative) due to undetermined etiology.


CONCLUSION OF LAW

Entitlement to death benefits based on the death of the 
Veteran's child is not warranted.  38 U.S.C.A. §§ 1802, 1805, 
1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The notice and duty to assist 
provisions of the VCAA, however, are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will 
be discussed in the following decision, entitlement to VA 
compensation in this case is not warranted as a matter of 
law, and any further discussion of the VCAA with respect to 
this claim is not necessary.

The appellant maintains that the death of her son, B.B., 
child of the Veteran, resulted from the Veteran's exposure to 
Agent Orange while serving in Vietnam.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).  However, a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue.  38 U.S.C.A. §§ 1812, 1815; 38 
C.F.R. § 3.815 (2009).

The Veteran served in Vietnam and his exposure to herbicides 
is presumed.  A December 2004 RO decision awarded the 
appellant entitlement to service connection for the cause of 
the Veteran's death.

The Veteran's son, B.B., was born in August 1975.  A 
September 1980 private pathology record reveals that B.B. 
suffered sudden death during revision of hypospadias repair.  
The cause of B.B.'s death was cited (on a Clinician's Report 
of Death) as cardiac arrest (intraoperative) due to 
undetermined etiology.

The Board finds that the appellant is not entitled to 
compensation under the law or VA regulations.  The Board 
observes that the appellant is not entitled to compensation 
under 38 U.S.C.A. §1815 and 38 C.F.R. § 3.815, which provide 
for the payment of a monetary allowance to any eligible child 
of a biological mother who is a Vietnam veteran where that 
child is born with certain birth defects.  Because B.B.'s 
only parent who was a veteran and who served in the Republic 
of Vietnam was his father, 38 U.S.C.A. §1815 is not 
applicable to the facts of this case.  The Board also finds 
that the appellant is not entitled to compensation under 38 
U.S.C.A. § 1805 and 38 C.F.R. § 3.814, as the claims file 
does not show that B.B. had spina bifida.  As noted above, 
spina bifida is the only birth defect that warrants the award 
of monetary benefits based on the herbicide exposure of the 
veteran as a father of that child.  See Jones, supra.

While the Board is sympathetic to the appellant's assertions, 
the Board is bound by the laws enacted by Congress and by VA 
regulations.  38 U.S.C.A. § 7104.  It appears that there is 
no provision to allow a grant of the benefit sought on appeal 
as the statutory and regulatory requirements are shown not to 
have been met.  As such, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the appeal to the Board 
is terminated).


ORDER

Entitlement to death benefits based on the death of the 
Veteran's child is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


